Citation Nr: 1434575	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  07-24 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the rating for a service-connected bilateral hearing loss disability from 40 to 30 percent as of May 1, 2008 was proper.

2.  Entitlement to an increased evaluation for a bilateral hearing loss disability as of May 1, 2008.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

(The issues of entitlement to service connection for a psychiatric disorder and entitlement to an initial compensable evaluation for neurosyphilis are the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1982 and from April 1982 to December 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A December 2006 rating decision denied entitlement to a TDIU and proposed a decrease from 40 to 30 percent for the Veteran's bilateral hearing loss disability.  A February 2008 rating decision reduced the assigned disability evaluation for bilateral hearing loss from 40 percent to 10 percent, effective May 1, 2008.  An August 2008 rating decision then increased the Veteran's bilateral hearing loss rating to 30 percent, effective May 1, 2008.  

The Veteran and his wife testified at a Board hearing in April 2009 at the RO in St. Petersburg, Florida.  The Veteran again testified at a Board hearing in July 2012.  When testimony has been given before two different Veterans Law Judges, a panel decision of not less than three members of the Board must be issued.  38 U.S.C.A. § 7102 (West 2002).  The Board must provide to the claimant an opportunity for a hearing before every member of the three-member panel who will ultimately decide his appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011); 38 U.S.C. §§ 7102, 7107 (West 2002); 38 C.F.R. § 20.707 (2013).  The Veteran was provided with notice in May 2013 that he could have a hearing before a third Veterans Law Judge, however the Veteran did not respond to the notice and thus waived his right to appear at an additional hearing.  As such, the Board will decide the Veteran's appeal with the evidence of record.

This case was previously brought before the Board in March 2011 at which time the claims were remanded to the RO to further assist the Veteran with the development of his appeal.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2008 rating decision reduced the evaluation for the Veteran's service-connected hearing loss disability from 40 percent to 10 percent effective May 1, 2008.  

2.  An August 2008 rating decision increased the Veteran's hearing loss disability evaluation to 30 percent, effective May 1, 2008.

3.  As of May 1, 2008, the 40 percent evaluation for the Veteran's service-connected hearing loss disability had been in effect for more than five years.

4.  The evidence relied upon to effectuate the reduction was inadequate for the purposes of reducing the evaluation assigned for a service-connected hearing loss disability.

5.  The Veteran's audiometric examination corresponds to no more than a level IX hearing for the left ear and a level IV hearing for the right ear.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's service-connected hearing loss disability from 40 percent to 30 percent was not proper, and the 40 percent disability evaluation is restored from May 1, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 4.1, 4.3, 4.7, 4.21 (2013).

2.  The criteria for an evaluation in excess of 40 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded multiple VA medical examinations to determine the severity of his hearing loss disability.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history.  The examiners provided a detailed explanation for the opinions that were reached.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, the Veteran testified at Board hearings.  The hearings were adequate as the Judges who conducted the hearings explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Reduction

In a rating reduction VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

There is no argument that the notice required under 38 C.F.R. § 3.105(e) was insufficient in this case.  Accordingly, the Board will consider the propriety of the rating reduction.

At the time of the reduction in the instant case, a 40 percent rating for the Veteran's service-connected bilateral hearing loss disability had been continuously in effect since June 28, 2000, a period of over 5 years.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable.

The provisions of 38 C.F.R. § 3.344(a) and (b) provide that, where a Veteran's schedular rating has been both continuous and stable for five years or more, the rating may be reduced only if the examination upon which the reduction is based is at least as full and complete as the examination used to establish the higher evaluation.  A rating that has been in effect for more than 5 years will not be reduced on any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The rating agency must also take into consideration whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993); Kitchens v. Brown, 7 Vet. App. 320 (1995).

Initially, the Board observes the RO did not properly apply the regulations regarding the procedure for reductions in ratings.  See 38 C.F.R. § 3.344(a).  The Veteran was provided a VA examination in September 2006.  A follow up VA examination in March 2007 revealed that the Veteran's hearing loss had worsened bilaterally.  Private audiology records from September 2007 revealed further worsening of the Veteran's hearing, bilaterally.  The Board finds the VA examinations were inadequate to serve as a basis for reducing the Veteran's disability evaluation for his hearing loss.  The evidence consistently showed that the Veteran's hearing loss was worsening and that sustained improvement had not been demonstrated.  It was clear in this case that the Veteran's bilateral hearing loss disability did not show sustained improvement as examinations 6 months apart revealed markedly different results and therefore it was not reasonably certain that any improvement would be maintained.

Accordingly, the Board finds that the reduction in the evaluation for a service-connected bilateral hearing loss disability to 30 percent was improper, and the 40 percent disability evaluation is restored, effective May 1, 2008.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss disability has been rated as 40 percent disabling under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  The ratings schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations of hearing impairment in both ears.  Id.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2013).

The Veteran was afforded a VA examination in September 2006.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
35
50
70
75
57.5
RIGHT
30
25
45
55
38.75

Speech audiometry revealed speech recognition ability of 56 percent in the left ear and 60 percent in the right ear.

Entering the average pure tone threshold and speech recognition ability into Table VI reveals the highest numeric designation of hearing impairment for the left ear is VII and for the right ear is V. 38 C.F.R. § 4.85.  Entering both the category designations for each ear into Table VII results in a 30 percent disability rating under Diagnostic Code 6100.





The Veteran was afforded a VA examination in March 2007.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
40
50
70
80
60
RIGHT
30
30
50
60
42.5

Speech audiometry revealed speech recognition ability of 76 percent in the left ear and 76 percent in the right ear.

Entering the average pure tone threshold and speech recognition ability into Table VI reveals the highest numeric designation of hearing impairment for the left ear is IV and for the right ear is III.  38 C.F.R. § 4.85.  Entering both the category designations for each ear into Table VII results in a 10 percent disability rating under Diagnostic Code 6100.

The Veteran provided audiological results form a September 2007 private examiner.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
55
55
85
90
71.25
RIGHT
45
45
60
65
53.75

The report lists additional speech recognition scores, but as it is not clear the test used was the Maryland CNC testing, as required by VA standards, these results cannot be used to determine an appropriate rating for the Veteran's bilateral hearing loss disability.  See 38 C.F.R. § 4.85.




The Veteran provided audiological results from a May 2008 VA medical appointment.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
45
50
75
90
65
RIGHT
45
45
55
65
52.5

The report lists additional speech recognition scores, but as the Maryland CNC testing was not used, as required by VA standards, these results cannot be used to determine an appropriate rating for the Veteran's bilateral hearing loss disability.  See 38 C.F.R. § 4.85.

The Veteran provided audiological results from an April 2009 VA medical appointment.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
60
55
80
100
73.75
RIGHT
55
55
70
80
65

The report lists additional speech recognition scores, but as the Maryland CNC testing was not used, as required by VA standards, these results cannot be used to determine an appropriate rating for the Veteran's bilateral hearing loss disability.  See 38 C.F.R. § 4.85.

The Veteran provided audiological results from a December 2009 VA medical appointment.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
60
60
85
100+
76.25
RIGHT
55
55
65
75
62.5

The report lists additional speech recognition scores, but as the Maryland CNC testing was not used, as required by VA standards, these results cannot be used to determine an appropriate rating for the Veteran's bilateral hearing loss disability.  See 38 C.F.R. § 4.85.

The Veteran was afforded a VA examination in October 2011.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
55
70
85
105
78.75
RIGHT
40
35
60
82
53.75

Speech audiometry revealed speech recognition ability of 36 percent in the left ear and 76 percent in the right ear.

Entering the average pure tone threshold and speech recognition ability into Table VI reveals the highest numeric designation of hearing impairment for the left ear is IX and for the right ear is IV.  38 C.F.R. § 4.85.  Entering both the category designations for each ear into Table VII results in a 30 percent disability rating under Diagnostic Code 6100.  The Board considered Table VIA as the Veteran's puretone threshold average was 55+ at the required four frequencies.  However, use of this table only resulted in a numeric designation of VII for the left ear.  Accordingly, Table VI was used.

The Board is aware of the Court's decision in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) which held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  While not argued by the Veteran's representative, the VA examination reports document the Veteran's difficulty hearing, especially when on the telephone or where there is background noise.  See e.g., March 2007 VA examination report.

The Board acknowledges the Veteran's statements and testimony that his bilateral hearing loss disability warrants an increased disability evaluation.  The Board has considered the Veteran's and his wife's testimony that his hearing loss has worsened and that he has difficulty hearing in on the telephone or where there is background noise.  The Veteran is competent to report matters of which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr, supra.; 38 C.F.R. § 3.159(a)(2).  

However, as a layman without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his bilateral hearing loss disability in relation to the applicable rating criteria.  Medical examiners, including the VA compensation examiners, have conducted objective audiograms to measure the severity of the Veteran's hearing loss disability.  The rating criteria determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that there is no probative audiological evidence of record to support an evaluation in excess of 40 percent for the Veteran's hearing loss disability at any time during this appeal period.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected hearing loss is manifested by trouble hearing in environments including over the telephone and when there is background noise.  These symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.85.

As the assigned schedular evaluation for the service-connected bilateral hearing loss is adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  Extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The reduction of the disability rating for the Veteran's service-connected bilateral hearing loss disability from 40 percent to 30 percent was not proper; the 40 percent disability evaluation is restored effective May 1, 2008.

Entitlement to an evaluation in excess of 40 percent for a bilateral hearing loss disability is denied.

REMAND

A TDIU claim may be granted upon a showing that the Veteran is unable to obtain and maintain a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or occupational impairment caused by non-service-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19.

Although the issue of entitlement to a TDIU was previously denied in the December 2006 rating decision, this decision only took into account whether the Veteran could maintain substantially gainful employment based on his then service-connected disabilities of bilateral hearing loss and tinnitus.  The Veteran has now been granted service connection for neurosyphilis syndrome, in a February 2012 rating decision, and service connection for a psychiatric disorder, in a separate Board decision as noted on the title page of this decision.  Accordingly, the issue of entitlement to a TDIU must be remanded to the RO for additional development.

Accordingly, the case is REMANDED for the following action:

1.  The issue of entitlement to service connection for a psychiatric disorder has been granted in a separate Board decision.  The RO should issue a rating decision implementing this award and assign an appropriate rating.  

2.  The RO should perform all development necessary on the issue of entitlement to an initial compensable evaluation for neurosyphilis, as instructed by the Board in a separate decision.

3.  After completing the above directives, schedule the Veteran for appropriate examinations concerning his service-connected bilateral hearing loss, tinnitus, peripheral vestibular disorder, neurosyphilis syndrome, and a psychiatric disorder for the purpose of determining the severity of each disability.

The entire claims file (i.e., any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should confirm in the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner is requested to identify all impairment caused by each of the service-connected disabilities.  The examiner should discuss the functional impairment caused by each service-connected disability.  The examiner should then describe the impact that such impairment has on the Veteran's ability to perform manual and sedentary type of work.  

In considering the above, the examiner should consider all the evidence of record, to include the lay statements as well as medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.
4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above, and any other development deemed necessary, the RO should readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




CONTINUE ON THE NEXT PAGE

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



__________________________                        	____________________________
               K. OSBORNE			      JOHN Z. JONES 
         Veterans Law Judge,			   Veterans Law Judge,
    Board of Veterans' Appeals		         Board of Veterans' Appeals



____________________________
KELLI A. KORDICH
Acting Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


